Citation Nr: 0802735	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected schizophrenia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected reflex sympathetic 
dystrophy, right lower extremity, status post ACL 
reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected schizophrenia has resulted in total 
occupational and social impairment due to such symptoms as 
chronic auditory and visual hallucinations, suicidal 
ideations, persistent danger of hurting himself or others, 
paranoia, impulsive behaviors, delusions, illogical thought 
process with bizarre and fragmented thoughts, panic attacks, 
intermittent neglect of personal appearance, compulsive 
rituals, and subjective complaints of involuntary leg 
movements.

2.  The veteran's service-connected reflex sympathetic 
dystrophy, right lower extremity, status post ACL 
reconstruction, is manifested by mild incomplete paralysis 
below the right knee; there is no evidence of moderate 
incomplete paralysis below the right knee.


CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating of 100 percent for 
service-connected schizophrenia have been met for the entire 
period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9204 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected reflex sympathetic dystrophy, 
right lower extremity, status post ACL reconstruction, have 
not been met for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8720 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned (as is the case here) the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. 
473, 491 (2006).  A letter sent to the veteran in August 2004 
informed him of what evidence was needed to establish the 
benefits sought (i.e. an increased rating), of what VA would 
do or had done, what evidence the veteran should provide, and 
asked the veteran to send in any evidence in his possession 
that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
treatment records, and lay statements have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA compensation examination in March 2003.  38 
C.F.R. § 3.159(c)(4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent rating is assigned if there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned if there is total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9203.
In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's schizophrenia symptoms 
in determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of symptoms 
in the Rating Schedule to warrant the assigned rating for 
schizophrenia.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 21 to 30 indicates 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Scale score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or an major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

For the entire period of the claim, the veteran's initial 
disability rating for schizophrenia was 30 percent under 
Diagnostic Code 9204, effective from April 16, 2003, the day 
following the veteran's discharge from service.  The veteran 
disagreed with the initial 30 percent disability rating, 
contending that his service-connected schizophrenia warranted 
a higher disability rating.

The veteran's service medical records reveal that the veteran 
was hospitalized for psychiatric reasons on two occasions, in 
September 2002 and in December 2002.  In May 2003, the 
Physical Evaluation Board (PEB) found the veteran unfit for 
continued service and recommended that he be separated from 
active duty.  The PEB diagnosed the veteran with a psychotic 
disorder, manifested by auditory and visual hallucinations 
and paranoid ideation.  The veteran was discharged from 
service in April 2003.  

Prior to his discharge from service in April 2003, the 
veteran was accorded a separation examination in March 2003.  
The veteran reported that he believes that a ghost lives in 
his sinuses.  The veteran also reported that he hears a voice 
inside his head and sees people who appear to be flat as if 
they have no dimension to their body.  The examiner assigned 
a GAF score of 40 and diagnosed the veteran with 
schizophrenia.

VA treatment records show that the veteran has received 
continuous treatment for schizophrenia since his separation 
from service in April 2003.  In an October 2003 VA psychiatry 
assessment, the examiner noted that the veteran experienced 
grandiose delusions of being a war hero, paranoid delusions 
of being pursued by faceless government agents, auditory and 
visual hallucinations, and that he lacked insight into his 
problems.  The examiner provided a diagnosis of 
schizophrenia, and assigned a GAF score of 35.  

In November 2003, the veteran reported that he felt suicidal.  
At a January 2004 psychiatric appointment, the veteran 
presented with a slightly unkempt appearance, tangential 
thought process, delusional thoughts, and hallucinations.  At 
a May 2004 psychiatric appointment, the veteran was noted to 
be poorly groomed with limited insight.  Also in May 2004, 
the veteran reported that he engaged in compulsive rituals 
during basic training.  In July 2004, the veteran presented 
to an appointment poorly groomed.  At a September 2004 
psychiatric appointment, the veteran was assigned a GAF score 
of 45.  

In October 2005, the veteran's application for Vocational 
Rehabilitation and Employment services was denied because it 
was found that the veteran's disabilities made it 
unreasonable to expect that he could use the program to get 
and keep competitive employment.

In an April 2006 psychiatric consultation report, the veteran 
reported chest pain from a panic attack.  The examining 
psychiatrist noted that the veteran was manic with flight of 
ideas, rapid speech, increased energy, risk taking behaviors, 
and insomnia.  The veteran reported active paranoia, such as 
snipers on the tops of buildings, and hearing angels singing 
to him in Latin.  The veteran also reported experiencing 
command hallucinations of Marines telling him to do things.  
The examiner noted that the veteran had multiple previous 
suicide attempts, including standing at the top of tall 
buildings and cutting himself.  The veteran was diagnosed 
with schizoaffective disorder, current manic episode, and was 
assigned a GAF score of 35.

An August 2006 psychiatry note shows that the veteran was 
restless, had poor eye contact, and a fragmented, illogical 
thought process.  The veteran reported that he continued 
hearing a choir of angels.  Another August 2006 psychiatry 
note shows that the veteran reported experiencing panic 
attacks and visual and auditory hallucinations.

In June 2007, the veteran was admitted to the psychiatric 
unit after putting a knife to his wrist and making several 
superficial scratches.  The veteran reported that he was very 
paranoid and manic and that he was experiencing continuous 
auditory and visual hallucinations, including command 
hallucinations.  The veteran was tearful and anxious upon 
examination.  At a subsequent interview, the veteran appeared 
angry and uncooperative.  The veteran reported having 
suicidal ideations "on and off."  The veteran was diagnosed 
with schizoaffective disorder and assigned a GAF score of 25-
30.  

Under 38 C.F.R. §4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The medical evidence of 
record reveals that the veteran complained of involuntary leg 
movements since 2002.  An October 2003 orthopedic 
consultation revealed that the veteran ambulated normally 
when not observed, but his right leg would begin to shake 
when asked to walk.  In an August 2004 neurology consultation 
report, the VA neurologist concluded that the veteran's 
subjective complaints of involuntary leg movements were 
related to his underlying psychiatric problems.  The 
neurologist noted that there were no signs of neurologic 
dysfunction to explain the bizarre, spontaneous leg 
movements.  Therefore, the involuntary leg movements are 
properly evaluated under Diagnostic Code 9204, as symptoms of 
the veteran's service-connected schizophrenia, which is the 
more disabling condition.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected schizophrenia has 
resulted in total occupational and social impairment due to 
such symptoms as chronic auditory and visual hallucinations, 
suicidal ideations, persistent danger of hurting himself or 
others, paranoia, impulsive behaviors, delusions, illogical 
thought process with bizarre and fragmented thoughts, panic 
attacks, intermittent neglect of personal appearance, 
compulsive rituals, and involuntary leg movements.

The Board observes that the veteran's GAF scores have been 
reported as ranging between 25 and 45.  The veteran's most 
recent GAF score was reported as 25-30 in June 2007.  As 
previously noted, a GAF score of 25-30 is indicative of 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 45, which was 
reported in September 2004, is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's 
schizophrenia has resulted in total occupational and social 
impairment for the entire period of the claim.  A 100 percent 
disability rating for schizophrenia is warranted.


Higher Initial Rating for Right Leg Disability

In the April 2003 rating decision on appeal, service 
connection was established for reflex sympathetic dystrophy, 
right lower extremity, status post ACL reconstruction.  The 
veteran's right leg disability was initially rated as 10 
percent disabling under Diagnostic Code 8720 (neuralgia of 
the sciatic nerve).  

In the veteran's case, Diagnostic Code 8720 (neuralgia of the 
sciatic nerve) refers to Diagnostic Code 8520 (paralysis of 
the sciatic nerve) in order to establish the rating criteria.  
For neuralgia of the sciatic nerve, a disability rating of 10 
percent is warranted for mild incomplete paralysis and a 
disability rating of 20 percent is warranted for moderate 
incomplete paralysis.  38 C.F.R. § 4.124a.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, moderate incomplete paralysis.  Id.

During service, in September 2001, the veteran sustained a 
right knee injury while running an obstacle course.  The 
veteran was diagnosed with an ACL tear.  In February 2002, 
the veteran underwent surgery to repair the torn ACL in his 
right knee.  According to the veteran's service medical 
records, he did not respond favorably to physical therapy and 
continued to have significant pain.  In July 2002, a spinal 
cord stimulator was implanted to control the veteran's pain.  
An October 2002 medical board report indicates that the 
veteran was diagnosed with reflex sympathetic dystrophy 
approximately two to four weeks after the surgery.  The 
October 2002 report notes that the veteran was unable to move 
his right leg voluntarily.

The veteran was evaluated by a VA neurologist in August 2004 
after complaining of bilateral leg movements.  The VA 
neurologist concluded that the veteran's subjective 
complaints of bilateral leg movements were related to his 
underlying psychiatric problems.  As such, this 
symptomatology has been evaluated under the criteria for 
rating mental disorders, as the veteran's schizophrenia is 
the dominant disability.  The VA neurologist further 
concluded that there is no evidence of neurologic dysfunction 
to explain the spontaneous leg movements and that, despite 
his use of a wheelchair, the veteran is able to walk.  The 
neurologist also noted normal sensation across all modalities 
except for bilateral decreased vibratory sensation at the 
knees, motor strength of 4+/5, and equal and symmetric 
reflexes.
 
The above evidence reveals that the manifestations of the 
veteran's service-connected reflex sympathetic dystrophy, 
right lower extremity, status post ACL reconstruction more 
nearly approximate the criteria for mild, incomplete 
neuralgia.  

As motor strength was at least 4/5 in the right leg, and the 
spontaneous leg movements were not found to have a 
neurological etiology, neurological impairment is no more 
than mild and a rating in excess of 10 percent is not 
warranted for service-connected reflex sympathetic dystrophy, 
right lower extremity, status post ACL reconstruction.   


ORDER

An initial disability rating of 100 percent for schizophrenia 
is granted.

An initial rating in excess of 10 percent for reflex 
sympathetic dystrophy, right lower extremity, status post ACL 
reconstruction for the entire period of the claim is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


